 1 Warren Lipschitz*
     wlipschitz@mckoolsmith.com
 2 MCKOOL SMITH, P.C.
     300 Crescent Court, Suite 1500
 3 Dallas, Texas 75201
     Telephone: (214) 978-4000
 4 Facsimile: (214) 978-4044

 5 Eliza Beeney*
     ebeeney@mckoolsmith.com
 6 MCKOOL SMITH, P.C.
     One Manhattan West
 7 395 9th Avenue, 50th Floor
     New York, NY 10001-8603
 8 Telephone: (212) 402-9400
     Facsimile: (212) 402-9444
 9
     James R. Patterson, SBN 211102
10 jim@pattersonlawgroup.com
     Jennifer M. French, SBN 265422
11 jenn@pattersonlawgroup.com
     PATTERSON LAW GROUP, APC
12 1350 Columbia Street, Unit 603
     San Diego, California 92101
13 Telephone: (619) 756-6990
     Facsimile: (619) 756-6991
14
     *pro hac vice application forthcoming
15
     Attorneys for Applicant
16 Nokia Technologies Oy

17                        UNITED STATES DISTRICT COURT
18
                        SOUTHERN DISTRICT OF CALIFORNIA
19

20 In Re Ex Parte Application of Nokia       CASE NO.:
     Technologies Oy,
21                                           DECLARATION OF WARREN
                 Applicant,                  LIPSCHITZ IN SUPPORT OF
22                                           APPLICATION OF NOKIA
     For an Order Pursuant to 28 U.S.C.      TECHNOLOGIES OY FOR AN
23 § 1782 Granting Leave to Obtain           ORDER PURSUANT TO 28 U.S.C.
     Discovery from Qualcomm Incorporated    § 1782 GRANTING LEAVE TO
24 for use in Foreign Proceedings.           OBTAIN DISCOVERY FROM
                                             QUALCOMM INCORPORATED
25                                           FOR USE IN FOREIGN
                                             PROCEEDINGS
26
27

28

        LIPSCHITZ DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER
      GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
 1        I, Warren Lipschitz, hereby declare as follows:
 2        1.     I am an attorney at the law firm of McKool Smith P.C. (“McKool
 3 Smith”), counsel for Applicant Nokia Technologies Oy (“Nokia”) in the above

 4 captioned action. I make this declaration in support of Nokia’s Application for an

 5 Order Pursuant to 28 U.S.C. § 1782 Granting Leave to Obtain Discovery for Use in

 6 Foreign Proceedings (the “Application”). I have personal knowledge of the facts set

 7 forth below and if called as a witness I could, and would, competently testify thereto.

 8        2.     Nokia owns European Patent No. EP 2 728 964 B1 and its Indian
 9 counterpart, Indian Patent No. 266531 (the “’964 Patent”).

10        3.     The ’964 Patent is titled “Distributed multiradio controller” and relates
11 to a system for managing multiple radio modems incorporated within a wireless

12 communication device.

13        4.     I am concurrently providing courtesy notice via email/overnight delivery
14 to the General Counsel for Qualcomm and defendants in the relevant foreign

15 proceedings that Nokia is filing the instant Application.

16        5.     Attached hereto as Exhibit 1 is a true and correct copy of the ’964 Patent.
17        6.     Attached hereto as Exhibit 2 is a true and correct copy of the proposed
18 Rule 45 subpoena to Qualcomm Incorporated (“Qualcomm”).
19        7.     Attached hereto as Exhibit 3 is a true and correct copy of excerpts from
20 Qualcomm’s 2020 Form 10-K confirming Qualcomm’s principle place of business.

21        I declare under penalty of perjury under the laws of the United States of
22 America that the foregoing is true and correct.

23        Executed this 7th day of July, 2021 at Dallas, Texas.
24

25

26
                                                         Warren Lipschitz

27

28
                                       1
        LIPSCHITZ DECL. IN SUPPORT OF NOKIA’S APPLICATION FOR AN ORDER
      GRANTING LEAVE TO OBTAIN DISCOVERY FOR USE IN FOREIGN PROCEEDINGS
